Citation Nr: 0526405	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia and if so whether the reopened 
claim should be granted.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  

Although the RO, in effect, reopened the veteran's claim for 
service connection for paranoid schizophrenia and adjudicated 
the claim on the merits, the United States Court of Appeals 
for Veterans Claims (Court) has made it clear that even if an 
RO makes an initial determination to reopen a claim, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b), 
to review the RO's preliminary decision in that regard.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by an 
unappealed rating decision dated in August 1984.  

2.   Evidence received since the August 1984 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

3.  The veteran's schizophrenia was not present in service or 
manifested within one year of the veteran's discharge from 
service, and it is not etiologically related to service.  





CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for schizophrenia has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  The veteran's schizophrenia was not incurred or 
aggravated during active military service, and its incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101,1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations are applicable 
to the veteran's claim to reopen.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

As explained below, the evidence currently of record is 
sufficient to substantiate the claim to reopen so no further 
development is required with respect to the claim to reopen.  
With respect to the reopened claim, the Board notes that 
through the statement of the case and letters from the RO to 
the veteran, in particular correspondence dated in March 
2003, August 2003, and October 2003, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire the RO to obtain such evidence on his 
behalf.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2003, after VCAA notification 
had been provided to the veteran in the RO's March 2003 
letter.  The claim was last adjudicated on a de novo basis in 
December 2003 after all relevant evidence had been received.  
In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of this claim were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

Historically, it is noted that service connection for 
schizophrenia was denied by rating action dated in August 
1984.  The veteran was notified by correspondence dated in 
November 1984 and did not appeal the adverse determination.  

Medical evidence on file at that time included the veteran's 
service medical records which were entirely negative for any 
diagnosis of a psychiatric disorder or any complaints or 
findings attributed to a psychiatric disorder.  He was seen 
in February 1976 complaining of headache symptoms.  On 
physical examination, a heavy wax build-up in his ears was 
noted.  The diagnosis was tension headache.  The veteran was 
treated again in March 1976 complaining of right ear pain and 
headache.  Heavy wax build-up in the right ear was shown and 
his ear was irrigated.  

Also considered by the RO at the time of the August 1984 
rating action were medical records in connection with the 
veteran's admission to Saint Elizabeth's Hospital.  Initial 
medical assessments in July 1983 were that the veteran 
exhibited assaultive behavior, denial, hostility, paranoid 
ideas and depression.  It was noted that he was admitted 
secondary to a not guilty by reason of insanity verdict 
following charges of assault with intent to murder and first 
degree murder.  The RO also considered the record of a July 
1983 psychiatric evaluation which notes that continued 
hospitalization was recommended due to the veteran's active 
delusional system, poor judgment, and a pervasive thought 
disorder.  Also of record at the time of the August 1984 
decision, was the record of a September 1983 psychiatric 
assessment which includes a diagnosis of schizophrenia, 
paranoid type, chronic.  

Evidence received since the final August 1984 decision 
includes the veteran's statements in support of his claim for 
service connection which essentially maintain that he began 
having psychiatric symptoms during active duty.  He stated 
that he went to sick call during his military service with 
complaints of hearing voices.  

Also submitted since the final August 1984 decision is an 
October 2002 psychological report.  The examiner indicated 
that a review had been conducted of the veteran's historical 
hospital records between 1983 and 1987; his service medical 
records, and his VA claims file.  It was also noted that a 
psychiatric examination of the veteran had been conducted.  
The report notes that the veteran reported growing up with 
dysfunctional parents and suffering several traumatizing 
events as a child.  The examiner stated that childhood 
psychological insults clearly played a role in the veteran's 
vulnerability to major mental illness, such as schizophrenia.  
The doctor noted that the veteran sought refuge from his 
difficult childhood by joining the Army where his traumatic 
experiences were temporarily camouflaged with the structure 
of military life.  It was reported that the veteran began 
"listening to voices in his head" during his military 
service.  The veteran indicated that he assumed that this had 
something to do with his hearing and consulted a military 
physician on more than one occasion about "ringing" in his 
ear.  The veteran stated that he was told that the next time 
he reported the complaint, he would be referred to a 
psychiatrist.  The examiner opined that it was safe to 
conclude that it was highly likely that the veteran's mental 
illness began to surface while he was in the military.  The 
examiner indicated that the veteran's complaints of "ringing 
in the ear" seemed to have been an early sign of one of the 
symptoms of schizophrenia, namely auditory hallucinations.  
The examiner related that while the disease may not have 
manifested itself fully while the veteran was in the 
military, soon after leaving the Army, the pressures of 
employment and marriage were the precipitating factors which 
eventually led to full-blown manifestation of paranoid 
schizophrenia.  It was noted that the veteran became 
paranoid, heard voices, was unable to sustain employment and 
maintain a relationship with his wife.  The examiner 
indicated that based on examination of the veteran and review 
of his records, the veteran's mental illness most likely 
began while he was serving in the Army but did not manifest 
itself fully until he left the Army since the military 
provided him the structure and safety that kept his illness 
"in check" temporarily.  

Since the final August 1984 RO decision, the veteran was 
afforded a VA examination in October 2003.  The VA examiner 
conducted a review of the veteran's claims file and medical 
records and performed a clinical interview.  It was noted 
that the veteran had a history of paranoid schizophrenia 
dating back to an initial diagnosis in 1982.  The examiner 
related that the diagnosis occurred upon his admission to 
Saint Elizabeth's following charges that he killed his father 
and attempted to kill his mother.  It was noted that at that 
time he was hearing voices and seeing visions.  He was also 
having disorganized and illogical thoughts and delusions.  
The veteran was prescribed anti-psychotic medication at that 
time which controlled his psychiatric symptoms.  The examiner 
also reported that the veteran had a troubled life prior to 
the diagnosis in 1982 of paranoid schizophrenia.  The veteran 
indicated that he believed that he heard voices for his 
entire life.  The diagnosis was paranoid schizophrenia.  The 
examiner indicated that the veteran's symptoms were quite 
pronounced prior to his hospitalization in 1982.  It was 
noted that with medication the veteran did not experienced 
significant symptoms of schizophrenia.  The examiner opined 
that there was no evidence that the veteran's military 
service was directly related to his schizophrenia.  It was 
noted that the veteran had an abusive childhood and had 
experienced psychiatric symptoms from very early on.  The 
examiner indicated that it was less likely than not that the 
veteran's schizophrenia was due to his military service.  


III.  Analysis

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board concludes that the 2002 private medical opinion to 
the effect that the veteran probably manifested schizophrenia 
in service is new and material evidence since it relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence previously 
of record and is sufficient to establish a reasonable 
possibility of substantiating the claim.  

Accordingly, reopening of the claim of service connection for 
schizophrenia is in order.  

Reopened Claim for Service Connection for Schizophrenia 

Having determined that there is sufficient evidence of record 
to reopen the veteran's claim, it is now incumbent on the 
Board to consider the claim for service connection for 
paranoid schizophrenia on the merits.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The veteran contends that service connection is warranted for 
paranoid schizophrenia because symptoms of such began during 
active service.  The veteran has maintains that he was 
treated on several occasions during service for ringing in 
the ears which he maintains were actually auditory 
hallucinations and thus constituted psychotic symptoms.   

In this regard it is noted that service medical records are 
silent for any complaints or clinical findings of any 
psychiatric symptoms, including auditory hallucinations.  
Moreover, there are no service medical records which reflect 
treatment for or complaints of ringing in the ears as claimed 
by the veteran.  The two medical reports pertaining to ear 
complaints relate to excess wax build-up in the right ear, 
which was treated by ear irrigation.  According to the 
October 2003 VA psychiatric examination report, the veteran 
currently has paranoid schizophrenia.  However, the VA 
examiner opined that it is less likely than not that the 
veteran's current psychiatric diagnosis is due to or related 
to his active military service.  The Board finds that the 
October 2003 VA medical opinion, based as it is upon a 
comprehensive review of the relevant medical records, to be 
completely convincing and adopts its reasoning and 
conclusions.  

The Board notes that the record contains a private medical 
opinion dated in October 2002 which states that the veteran's 
mental illness began during military service; however, the 
examiner concluded that the veteran's "ringing in the ear" 
the veteran sought treatment for in service was actually an 
early sign of auditory hallucinations, a symptom of his 
paranoid schizophrenia.  In this regard, it is noted that 
although the examiner claims to have conducted a review of 
pertinent records in this case, it is clear that treatment 
for ringing in the ear or auditory hallucinations is not 
included in the claims file or reflected in the service 
medical records.  Thus, the October 2002 opinion is partly 
based upon the erroneous assumption that early manifestation 
of the veteran's psychiatric symptoms are reflected in the 
service medical reports.  Because the medical opinion is 
based on an inaccurate history, it is  of lesser probative 
value than the opinion of the VA physician.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Accordingly, service connection is not in order for paranoid 
schizophrenia.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  




ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
schizophrenia is granted.  

Service connection for paranoid schizophrenia is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


